UNITED sTATEs DIsTRICT COURT
FOR THE DISTRICT oF COLUMBIA

 

0RGAN1C CoNsUMERs
AssoclATIoN,
Plaimirf, _ ease No.` 1;16-cv-00925 (TNM)
V.

HAIN CELESTIAL GROUP, INC.,

Defendant.

 

 

MEMORANDUM oPlNIoN
The Organic Consumers Asscciation (“Plaintiff”) brings this action under the

District of Columbia Consurn'er Protection Procedures Act (“CPPA”), seeking to prevent
Defendant Hain Celestial Group, Inc_ (“Hain Celestial”) from labeling its “Eanh’s Best”
n infant and toddler formula products as “organic,” at least when those products are in the
l District of Columbia. The complaint’s only count alleges that the products contain
-_synthetic ingredients that are not permitted under the federal Organic Food Production
l Act of 1996 (“OFPA”), and thus the “organic” label is a misrepresentation that violates
the CPPA_ Hain Celestial moves to dismiss, contendingj inter alfa, that private
enforcement of organic labeling via state law is preempted by'the OFPA. For the reasons
l that follow, l conclude that PlaintiffJ s claim is federally preemptedj and grant the motion

to dismiss
_ _I. BACKGROUND

Plaintiff filed a single-countcomplaint in D.C. Superior Court, alleging that Hain

Celestial’S infant and toddler formulas under the “Earth’s Best” brand (the “Challenged

 

 

 

 

Products”) contain “[a]t least 29 ingredients” (the “Challenged Ingredients”) not_
permitted under the OFPA. Compl. 4_ According to Plaintiff, these ingredients are
“nonagricultural substances,” some of Which pose health risks to the public, and all of
which are illegal in “organic” infant formula because they are not permitted under the
OFPA and its regulations Compl. 4, 12-23. Plaintitf seeks a declaration that
Defendant’s conduct in marketing the Challenged Pro_ducts violates the CPPAj an order
enjoining the conduct and requiring “corrective advertising and revised labeling,” costs
and disbursements (including attorneys’ fees)J and punitive damages Cornpl. 27-28_
Hain _Celestial removed to federal court on the basis of diversity and federal
' question jurisdictionJ and Plaintiff did not contest the removal. Hainl Celestial moves to

dismiss the complaint in its entirety1
I. LEGAL sTANDARDs

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face_”’ Ashcroj?
v. Iqbdl, 556 U.S. 662, 678 (2009) (q_uoting BellAtl. 'Corp. v. Twombly, 550 U:S. 544,
570 (2007)). “A claim crosses from conceivable to plausible when it contains factual
allegations that, if proved, vvouldl ‘allo'w the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.”’ Banneker Ventur'es, LLC v. Graham,
798 F.3d ll l9, 1129 (D.C_ Cir. 2015) (alteration omitted) (quoting Iqbal, 556 U.S. at

678). In undertaking this inquiry, the court Will “accept all the Well-pleaded factual

 

f In the alternative Defendant seeks summary judgment Or a stay ofthis action pending
rulemaking under the primary jurisdiction of the USDA_

 

 

allegations of the complaint as true and draw all reasonable inferences from those
allegations in the plaintiffs favor.” Id. However, we do not assume the truth of legal

conclusions Id.

`II. ANALYSIS
n A. Standing

Because jurisdiction is a threshold question, I begin by considering whether
Plaintiff has standing2 Defendant contends that Plaintiff has failed to adequately plead a
concrete “injury-in-fact,” part of the “‘irreducibie constitutional minimum’ of Article III
. standing Shaw v. Marriott ]m"l, Inc., 605 F.3d 1039, 1042 (D_C_ Cir. 201'0) (quoting
l Lujcm v. Defenders of Wl'ldlg'fe, 504 U.S. 555, 560-61 (1992)); Def.’s Mot_ Dismiss 10-15.
' But the complaint alleges, inter alia, that because it exists to promote the interests of
organic consumers, Plaintiff funds programs aimed at informing organic consumers about
, the dangers of synthetic and genetically-modified ingredients, appealing directly to
manufacturers like Hain Celestial, and advocating for stricter organic standards with .
government actors Compl. 8§ 1111 30-3] (citing Compl. Ex. 12). The Challenged
Products embody what Plaintiff opposes, creating a “need to ‘counteract’ the

[Defendant’s] assertedly illegal practicesj” Faz`r Employment Council ofGrectrer

 

2 The requirements for both diversity and federal question jurisdiction are satisfied As
for diversity jurisdiction under 28 U_S_C_ § 1332, Plaintiff is a Minnesota corporation,
While Defendant a Delaware corporation with its principal place of business in the state
of New York, and the amount in controversy exceeds $75,000`_ See Notice of Removal 3-
4; 28 U.S,C. § l446(c)(2)(B). The Court also has federal question jurisdiction under 28 -
U.S.C. § l331, because this is a “state-law claim [that] necessarily raise[s] a stated
federal issue, actually disputed and substantial, which a federal forum may entertain
without disturbing any congressionally approved balance of federal and state judicial
responsibilities.” Grable & Sons Meral Prod., Inc. v. Darne Eng ’g & Mfg., 545 U.S. 308,
314 (2005). `

 

 

Washingz‘on, Inc. v. BMCM/ctg Corp., 28 F_3d 1268, 1276 (D.C. Cir. 1994) (quoting
Havens Realty Corp. v. Coleman,455 U.S. 363, 379 (198._2)), and requiring still more
programmatic efforts Compl. Ex_ 12 (educational and political efforts, naming Earth’s
Best infant formula a “worst offender”); Compl. 8 (“efl`orts to persuade . . . Earth’s
_Best”). -

Based on these well-pleaded facts, I conclude that Plaintiff has sufficiently
alleged injury-in-fact. When the dcfendant’s alleged violation has “perceptibly impaired”
the plaintiff’s programs, “therecan be no question that the organization has suffered

injury in fact.” Faz`r Employmem Councr`l, 28 F.3d at 1276 (D.C. Cir. 1994) (quoting
Hcrvens, 455 U.S. at 379) (The defendant’s “discriminatory actions have interfered With []
efforts and programs and have also required [plaintiff] to expend resources to counteract
[the] alleged discrimination”))',` Spann v. Colom`al Vl`ll., Inc.-, 899 F.2d 24, 27-29 (D_C.
Cir. 1990) (“[A]n organization establishes Article IIi injury if it alleges that purportedly
illegal action increases the resources the group must devote to programs independent of
its suit challenging the action”). And since Plaintiff satisfies Article III’s"‘irreducible

l minimum,” Lujcrn 504 U.S. at 560, it has little trouble demonstrating standing under the

31 C&

`CPP/L Which broadly confers standing on “a consumer, a nonprofit organization . . . on
behalf of itself or any of its members,” and even “a public interest organization . . . on
behalf of . . . aconsumer or a class of consumers," if the organization has a “sufficient
nexus to the interests involved.” D.C. Code §§-28-3905(k)(l)(A), (C), (D); id. § 28-

3901(a) (d_efining “consumer” in the noun form toinclude a nonprofit organization or

public interest organization that “does or Would purchase _ _ _ goods or services”_ “in order

 

 

to test or evaluate qualities pertaining to use for p.ersonal, household, or'family
purposes”);_Compl. 7-9, ‘|1 33.
l Satisfied with jurisdiction, I proceed to consider Defendant’s federal preemption

claim

\B. Federal'Preemption

The Supremacy Clause of the US. Constitution provides that federal law “shall be
the supreme Law of the Land . . . any Thing in the Constitution or Laws of any State to
the Contrary notwithstanding.” U.S. Const. art. Vl,_ cl. 2. “In applying this Clause, courts
have identified three ways in which a federal statute or regulation can pre~empt state law:
by express pre-emption, by ‘field’ pre-emption . . . and by implied or conflict pre-
emption, which applies when a state law conflicts with a federal statute or regulation.”
Geier_v. Am. Honaa Mor@r Ca., 166 rsa 1236, 1237(1).Id. (quotation marks and'citations o'mitted). Second, “the purpose of
Congress is the ultimate touchstone.” Id. (alteration and citations omitted)-_ Intent can
c‘primarily” be discerned through the statute’s language,7 but l‘the reviewing court’s_
reasoned understanding of the way in which Congress intended the statute and its
surrounding regulatory scheme to affect business, consu_mers, and the law” is also
relevant Id. at 486; Allria Grp., fnc. v. Good, 555 U.S. 70, 76 (2008) (“Congress may
- indicate prejemptive intent through a statute’s express language or through its structure
and purpose.”). “State law is not preempted _ . . unless that was the clear and-manifest
l purpose ofCongress_” Washr'ngton Ser-v. Contmcrors Codl. v. D.C., 54 F_3d 811`, 815
(D.C. Cir. 1995) (citations and quotation marks omitted).

Defendant argues that permitting suits under state law for violations of the OFPA
would conflict with the statute’s purpose by creating a patchwork of conflicting rulings
about the permissible use of the term “-organic,” and undermining the certifying agent,
who is tasked by statute with certifying organic production operations only if they are
fully compliant with the law_ Def-`_’s Mot. Dismiss 15-20; 7 UlS.C. § 6503(d). Defendant

also contends that the OFPA does not provide for private enforcement, but instead

 

 

empowers the USDA to lead enforcement efforts Ia’. at 20-21_ In response, Plaintiff
argues that its suit will uphold the national OFPA standard for “organic” labeling, that the
"OFPA permits states to employ their own enforcement mechanismsj and that establishing
a CPPA violation in this case would not directly challenge the certification decision itselfJ
since the certifying agent reviews only part of the overall operation for compliance with
an approved organic plan, and certification is not synonymous with OFPA compliance
Opp. 26-31_

In enacting the OFPA, Congress could not have been clearer about its purposes
“(l) to establish national standards governing the marketing of certain agricultural
products as organically produced products; (2) to assure consumers that organically
produced products meet a consistent standard; and (3) to facilitate interstate commerce in
fresh and processed food that is organically produced.” 7 U.S.C. § 6501 To accomplish
these objectives, the OFPA directs the USDA to “establish an organic certification
program” for organic products, incorporating USDA-approved “State organic
certification programs,” and “implement[ing] the program . . . through certifying agents,”
who are to ensure compliance with the OFPA and approved state organic plans 7 U.S_C_
§ 6503.4 This design was implemented by the USDA’s final rule creating the National
Organic Program (“NOP”). See Narz`onal Organic Program, 65 Fed_Reg_ 80,548 (Dec_
21, 2000) (codified at 7 C.F.R. pt. 205)_ Under NOP regulations, a product may only be
sold as “organic” if it contains “not less than 95 percent organically produced raw or

processed agricultural products,” and the remaining five percent may consist of synthetic

 

4 Certain'products that have been approved by a certifying agent may be labelled with a
distinct “USDA Organic” seal See 7 C F R § 205 311 This seal 1s displayed on each of
the Challenged Products Compl Ex 1

 

 

ingredients only if those ingredients are on the “National Li`st.” 7 C.F.R. § 205.301(b).
As contemplated by the OFPA, the National List contains a comprehensive “item_ization,
by specific use or applicationl’ of permitted synthetic ingredients 7 U.S.C. § 6517; 7
C_F.R_ § 205.600-607 (the National List).

Although many courts have considered the preemptive effect of the OFPA on
state law enforcement suits, I see the only federal circuit-level decision as the leading
case: Irr re Aurora 'Dairjy Corp. Organic Mr'lk Mktg. & Sales Pracrr'ces Lr`tr'g. , 621 F.3d-
781 (8th Cir. 2010). l

In Azrrora, the Eighth Circuit considered a consolidated multi-district action in
which the plaintiffs alleged that milk being sold and marketed.as “organic’T was being
produced in a manner inconsistent with organic production and labeling under the OFPA,
with accompanying misrepresentations about the actual care of the cows in question, in
violation of various state statutes The plaintiffs had sued the Aurora Dairy itself its
certifying agent, and the retailers that packaged and sold the milk `After rejecting the
l plaintiffs’ express and field preemption arguments,' Aurora, 621 F.3d at 792-94, and
noting that “[c]onsu-mer protection is quintessentially a field which the States have
traditionally occupied,” r'd. at 794, the court addressed the conflict preemption arguments
in three categories First, the court held that all claims against the certifying agent were
federally preempted, reasoning that direct challenges to the certification decision would
present an obstacle to the federal certification scheme itself, and it would be impossible
for certifying agents to comply with the detailed federal scheme for revoking a

- Certiflcation as well as state statutory duties Id. at 795_

 

 

Second, the Eighth Circuit held that “claims that Aurora and the retailers sold
milk-as organic when in fact-it was not organic are preempted because they conflict with
the OFPA.” Id. at 796. The court reasoned that while such suits might enhance
consumer confidence “that organically produced goods meet a consistent standard, any
added assurance comes at the cost of the diminution of consistent standards,” given the

' likelihood of different legal interpretations and varying “enforcement strategies and
priorities” Id..at 796-97 (quoting 7 U.S.C. § 6501(2)). The court also found that “any
attempt to hold Aurora or the retailers liable under state law based upon its products
supposedly not being organic_directly conflicts with the role of the certifying agent,”
because it is the role of those agents to ensure OFPA compliance Id. at 797.

However, the Eighth Circuit also held that a third category of claims were not
preempted: “state law challenges to the facts underlying certification.”‘ Id. Noting that
the OFPA is singularly focused on creating and enforcing a consistent national standard
for “organic” production, the court reasoned that suits alleging animal cruelty, for
example, would not be preempted even though a certification of OFPA compliance
would have been denied if the same facts were presented to the certifying agent Aurora
621 F 3d at 797- 98. The Eighth Circuit emphasized that Congress could not have
intended to preclude suits based on the facts underlying certificationJ because “the
evidence which supported certification could, and very likely would, be different from
the evidence which supports a state cause of action.” Id. at 798.

After Aurora was decided, most other courts have followed its reasoning In fact,
two federal district courts have applied Aurom’s logic to claims essentially identical to

Plaintiff’s See Marenterte v. AbbotlLabs., Inc., 201 F. Supp. 3d 374, 375-77, 381

 

 

(E.D.N.Y. 2016) (infant formula allegedly mislabeled “orga_nic”)', Br`rdsong v. Nurture,
llnc.j 2017 WL 4480152,'at *1 (E.D.N.Y. Sept. 28,‘2017) (same challenge, this time with
infant and baby food products). -In Marentette, the district court reasoned that “_[o]nce the
l federal government, through a USDA-accredited certifying agentj permits a manufacturer
to label an product as “Organicl’ because it has _rnet that standard, any allegation that the
product is not truthfully labeled as such is a challenge to the certifying agent’s decision',

n not the manufacturer’s representation.” 201 F. Supp_ 3d at 385. Br`rdsong adopted the
same logic, pointing out that permitting these state law claims would “creat[e] 'state~by-
state determinations of what constitutes a proper “Organic” certification-the very
“patchwork”- of standards that the OFPA sought to eliminate.” 2017 WL 4480152 at *7_ -
Accordingly, both Marenretre and B`r'rdsong dismissed the “organic” claims on federal
preemption grounds

One case has explicitly rejected Aurora’s logic: Segedl`e v. Hain Celesrr'a[ Grp.,
Inc., 2015 WL 2168374, at *5 fS.D.N.Y. Ma'y 7, 2015).5 In Segedie, faced with similar
state claims that the Hain Celestial Group had falsely_presented its food and body care
products as “organic” when ingredients therein were not permitted under the OFPA, the

Southern District ofNew York found that the OFPA had no preemptive effect6 Segedr`e

 

'5 One state supreme court has also assessed Aurom ’s import: Quesada v. Herb Thym`e `
Farm's, Inc., 361 P.3d 868 (2015)_ There is some tension between the holdings in
Quesada and Aurora, since Quesada held that fraudulent mislabeling claims Were not
preemptedj while Arrrora emphasized that the OFPA preempted any allegation that
products labeled “organic” are in fact not organic While Quescrda’s result arguably fits
into the Aurora’s third category_“state law challenges to the facts underlying
certification ” Aurora 621 F 3d at 797Wthe holding in Qr,resada is ultimately
inapplicable here since the complaint does not allege any irregularities in the packing or
labeling processes but directly challenges listed ingredients

6 On this basis, Plaintiff initially asserted that Defendant’ s preemption arguments are
subject to issue preclusion, because Hain Celestial has already made them in Segedr`e,

10

 

 

specifically rejected Aur'om’s assessment of the preemption issue, finding, inter alid, that
state-level-enforcernent would enhance rather than obstruct the OFPA’s creation and
enforcement of a national standard, and complement the-role of certifying agents by
providing a damages remedy for violations of the OFPA. Where Aurom predicted that
the c‘natural result of. . . differences in interpretation and enforcement would be an
increase in . . . consumer confusion and troubled interstate commerce,” Arrrora, 621 F.3d
at 797 (internal quotation marks and citation omitted), Segedie offered several reasons in
rebuttal:: that.state law enforcement would boost consumer confidence that the national
organic standards were actually being followed, that the risk of divergent interpretations
did not present a “sharp” obstacle to uniformity, and the lack of a federal remedy, as in
Wyerh v. Levine, 555 U.S. 555 (2009)j suggested that state remedies were not preempted

` 'segedre, 2615 wL 2168374 ar *6_7.7_ -

 

where they were rejected But at oral argument, Plaintiff conceded that the doctrine did
not really apply. Tr. of Proceedings at 5. Issue preclusion_or collateral estoppel-»~only
applies to “a valid and final judgment_” B & B Hardware, 7l'nc. v. Hargr's lrrdus., Irrc,, 135
S. Ct. 1293, 1303 (2015).' The Segedr`e decision is not a “final judgment,” but an
interlocutory order, as the district court’s subsequent order denying a certificate of
appealability demonstrates Segedl'e v. Fhe Hain Celestral Grp., Inc., 2015 VVL 5916002
at *7 (S.D.N.Y. Oct. 7, 2015). An interlocutory order is by definition not a final
judgment, since it “may be revised at any time” before the entry of a “judgment
adjudicating all the claims and all the parties’ rights and liabilities.” lied R_ Civ_ P_
54(b). Furthermore, applying issue preclusion would c‘freeze the development of the law
`_ in an area of substantialpublic interest,” Pharm. Ccrre Mgmt. Ass ’n v. D.C., 522 F_3d
443j 447 (D.C. Cir. 2008), despite the fact that Segedr'e conflicts with the weight of
existing precedent, and this circuit has yet to rule on the question See Reply 3_ For all of
these reasons, issue preclusion does not apply to Defendant’s preemption argument

7 Although Plaintiff also attempts to rely on Wyerh,`l find the'decision largely
inapplicable here. ~Wyeih held that Congress intended drug labeling requirements under
the Federal Food,_ Drug, and Cosmetic Act (“FDCA”)_to set a floor for drug regulation,
not a ceiling that precluded state rights of action Wyeth, 555 U.S. at 573-74. “By _'
-'contrast, the OFPA defines the precise term “Organic” and does not simply set minimum
standards for that label.” Marentetre, 201 F. Supp. 3d at 384. With robustrequirernents

ll

 

 

I find Aurorc_l both persuasive and dispositive, and decline to adopt the reasoning
cf Segedie. Plaintiff s alleged violation of the CPPA is squarely premised on the
allegation that Hain Celestial is selling infant formula “as Organic when in fact it was not
organic,” but such a claim stands as an obstacle to each of the three stated purposes of the
OFPA. Aurorcr, 631 F.3d at 796.

First, the QFPA was adopted “to establish national standards governing the
marketing of . . _ organically produced products.” 7 U.S.C. § 6501(1). Although'Plaintiff
seeks to enforce those national standards it misunderstands the explicit method that
Congress adopted for unfolding'and enforcing them: certifying agents managed by the

l USDA. Through a national system of approved certifying agents the USDA ensures that
products marked “organic” have been produced according to an approved organic plan.
Non-compliance with the OFPA and its implementing regulations can result in revocation
of a celtification, and civil penalties 7 C.F.R_ § 205_66. By regulating “organic”
products through a national certification process rather than state-by-state lawsuits the .
OFPA ensures that a truly national standard exists IfPlaintiff were allowed to proceed
and prevail in this action, the immediate result would be that Hain Celestial would not be
able to market the Challenged Products in the District of Columbia, while the status quo
would remain unchanged in the rest of the nation What was once a truly national

standard would no longer be uniform E_ven after a sustained process of.state-by-state

 

for organic products that incorporate approved state organic certification programs the
OFPA envisions a specific and limited role for additional state requirements See, e.g., 7
U.S.C_-§ 6503 (“[T]he Secretary shall permit each State to implement a State organic
certification program for . . . agricultural products that have been produced using organic
methods as provided for in this chapter.”). 111 other words the OFPA is very different
from the FDCA. `

12

 

 

 

litigation, unanimity would be unlikely to result, since the relevant state statutes will
vary, and the underlying merits of the federal question_actual compliance with the
l OFPA_is not an easy victory for either side‘.8

'Second, the OFPA was enacted “t'o assure consumers that organically produced
products meet a consistent standard.’i 7 U.S.C. § 6501(2)_ Plaintiff’ s suit could certainly -
help to assure consumers that OFPA standards were rigorously enforced However, the
suit could also confuse a well-informed consumer about the standard itself IfPlaintiff
prevailed here, a savvy consumer would know that the Challenged Products are not
considered “organic” in Washington D.C., but would wonder why they were labeled as
“organ'ic” elsewhere In other words1 the suit would not help “assure consumers that __ . .
products meet a consistent standard.” Id. (emphasis added).‘

Third and finally, the OFPA was intended “to facilitate interstate commerce in _ . .
food that is organically produced.” 7 U.S.C. § 6501(3). A verdict for the Plaintiff would
mean that Defendant could not distribute its Challenged Products as currently labeled in
the District. This type of obstacle to interstate commerce, inevitably multiplied in
varying suits across the count_ry, would squarely obstruct the original Congressional
Vision of freely flowing interstate commerce enabled by a unified national standard As
' the Eighth Circuit reasoned, “{t]he natural result” of allowing these suits c‘would be an `

increase in the consumer confusion and troubled interstate commerce that characterized

 

8 Defendant contends that the 29 Challenged Ingredients constitute “[n]utrient vitamins
and minerals[] in accordance with 21 CFR 104.20,” 7 C.F_R_ § 205_605(a), as “nutrient(s)
[that] may appropriately be added to a food that replaces traditional food in the diet to
avoid nutritional inferiority,” 21 C.F.R. lO4_20(e): an argument that may prevail in some
courts but not in others ` '

'l3

 

 

the period before the OFPA1 which stands in direct conflict to the OFPA’s third purpose.”
Aumm, 621 F.3d at 797 (citation and quotation marks omitted).

None of Plaintiff s counter-arguments are persuasive

Plaintiff contends that the OFPA enforcement structure is capacious enough t_o
allow for private rights of action via state law, since approved state programs may
“contain more restrictive requirements” than the OFPA, 7 U.S.C. § 6507(b)(l), and state
n ` enforcement programs might be able to issue stop sale orders, which the National `
Organic Program is powerless to do. Opp. 28-29 (citing :65 FR 80548, 80626)_ But
Plaintiff ignores the methods and logic of the NOP’s enforcement structure, which_never
mentions private enforcement via state law_ Under 7 C.F.R_ § 205.661 (“lnvestigation of
certified operations”), certifying agents and the “governing State official” of state organic
programs have the authority to investigate “complaints of noncompliance with the
[OFPA] or [its] regulations.” Noncom'pliance, whether discovered via “inspection,
review, or investigation of a certified operation,” triggers an escalating enforcement
procedure led by either the certifying agent or state officials 7 C.F.R. § 20_5_662
(“Noncompliance procedure for certified operations”). The regulation contemplates a
process that may include notification (to allow the certified program to resolve the
noncompliance), suspension or revocation of organic certification, civil penalties for
violations committed “knowingly,” and even criminal liability for false statements under
18 U.S.C. § lOOl. ]d. Private enforcement via state law is inconsistent with this scheme

Accordingly, Plaintiff" s claims are federally preempted To allow private suit

under the CPPA for violations of the OFPA presents “an obstacle to the accomplishment

l4

 

 

and execution of the full purposes and objectives of Congress,” Freighiliner Corp, 5'14

U.S. at 287.

`llI. Conclusion

7li`or the aforementioned reasons it is hereby ORDERED that Defendant’s Motion .'
to Dismiss is GRANTED, and the entire case is dismissed with prejudice9 A separate

order will 'issue.

SO'ORDERED.

_r v _ MC‘FADDEN
United States District Judge

   

Dated: January 3, 2018

 

9 Defendant s request for the Court to strike Plaintiff s jury demand and request for
punitive damages is DENIED as moot

15